DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	This Office Action includes:
(1) a requirement to elect between GROUPs of inventions, related as disclosed but distinct as claimed, and
(2) a requirement to elect between distinct species. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific GROUP of related inventions, and
(2) an election of a specific Species. 
02.	Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following GROUPs of, related as disclosed but distinct as claimed, inventions:
GROUP I.	Product claims 9-13, classified in CPC H01L 27/00 (claims reciting display and a broad buffer feature). Note the requirement to restrict between species if this GROUP is elected. 
GROUP II.	Product claims 5 and 6, classified in CPC H03L 7/100 (claims reciting buffer amplifier, but not reciting display). Note the requirement to restrict between species if this GROUP is elected. 
Claims 1-4, 7, and 8 are linking claims and will be examined with the elected invention. 
Inventions of GROUPs I and II are related as a combination and a subcombination, respectively. See M.P.E.P. § 806.05(c). 
Restricting GROUPs I and II for examination purposes is proper because: (1) these GROUPs are "independent" or "distinct" for the reasons given below; and (2) there would be "a serious burden on … examin[ation]" if restriction between these GROUPs were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the case of a combination and a subcombination, the so related inventions are patentably distinct if both of the following can be shown: (1) that the patentability of the combination as claimed does not require particulars of the subcombination as claimed, and (2) that the subcombination can be shown to have utility either by themselves or in another materially different combination. See M.P.E.P. § 806.05(c)).
GROUPs I and II are "distinct" from each other because of the following reasons. 
In the instant case, inventions of GROUP I (reciting specifics of the combination A (display) - Bbroad (broad buffer)) may be patentable by virtue of the subcombination A, wherein the subcombination Bbroad does not distinguish 
Moreover, inventions of GROUP II (reciting specifics of the subcombination Bspecific (buffer amplifier)) have utility by themselves, when not using subcombination A (display), wherein subcombination Bspecific, for example, could be manufactured faster or cost lessor used in a different system, or both, because subcombination A is not dealt with. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden on … examin[ation]" is shown. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
03.	In addition to electing between Groups of related inventions, as described above, Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species: A1B1, A1B2, A1B1, and A2B2, wherein:

Species A2:	An embodiment described with respect to FIG. 4, for example, wherein the scan line and the sense line are separate lines, as shown in FIG. 4, and described in [0042]. 
Species B1:	An embodiment described with respect to FIG. 5, for example, wherein the CBUF does NOT have a switch RST-BUF. 
Species B2:	An embodiment described with respect to FIG. 6, for example, wherein the current buffer CBUF has a switch RST-BUF, and the RST-BUF is connected between the sensing line 16 and the output terminal of the buffer amplifier AMP2, and turned on in synchronization with the timing for resetting the source node Ns of the pixel P to the second reference voltage VR2. See, for example, [0072]-[0074].
For examination purposes, restricting Species A1B1, A1B2, A1B1, and A2B2, from each other, is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) there would be a "serious burden on … examin[ation]" if restriction between these Species were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Species A1B1, A1B2, A1B1, and A2B2 are "distinct" because they have mutually exclusive characteristics (as shown in the embodiments' figures and 
The first prong of the test, therefore, is satisfied.
Additionally, searching for and examining Species A1B1, A1B2, A1B1, and A2B2, together, causes serious burden on examination. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, for example, M.P.E.P. § 808.02 stating that having to "employ[] different search queries" is a way to show serious burden on examination. And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A1B1, A1B2, A1B1, and A2B2, from each other, is proper. 
A complete reply to this requirement must:
1.	elect one, and only one, of Species A1B1, A1B2, A2B1, and A2B2, for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143);
2.	identify all pending and reply added claims generically reading on the elected Species and also reading on other Species (see, e.g., M.P.E.P. § 809.02(a)); and 
3.	identify all pending and reply added claims specifically reading only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The elected Species must correspond to the elected GROUP of related inventions, identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim generically reads on the elected Species and also reads on other Species (see, e.g., M.P.E.P. § 809.02(a)), or whether the added claim specifically reads only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the Species are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or an earlier communication on this application, should be directed to Examiner Hrayr A. Sayadian, who can 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814